
	
		I
		112th CONGRESS
		2d Session
		H. R. 5901
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2012
			Mr. Jackson of
			 Illinois (for himself, Ms.
			 Roybal-Allard, Mr. Towns,
			 Mr. Lewis of Georgia,
			 Ms. Norton,
			 Mr. Conyers,
			 Mr. Honda,
			 Ms. Bass of California,
			 Ms. Lee of California,
			 Mr. Hastings of Florida,
			 Mr. Rush, Ms. Schakowsky, Ms.
			 Waters, Ms. Moore,
			 Ms. Fudge,
			 Ms. Jackson Lee of Texas,
			 Mr. Cleaver, and
			 Ms. Edwards) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to provide
		  for an increase in the Federal minimum wage and to index future increases to
		  such wage to increases in the consumer price index.
	
	
		1.Short titleThis Act may be cited as the
			 Catching Up To 1968 Act of
			 2012.
		2.Increases in the
			 Federal minimum wage
			(a)Minimum
			 wageSection 6(a)(1) of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended by striking
			 subparagraphs (A) through (C) and inserting the following:
				
					(A)$10.00 an hour, beginning 60 days after the
				date of enactment of the Catching Up To 1968
				Act of 2012; and
					(B)beginning 1 year after the wage provided
				for in subparagraph (A) takes effect and each year thereafter, the wage then in
				effect plus an increase determined by the Secretary to be in proportion to the
				increase in the Consumer Price Index for all urban consumers for the preceding
				year.
					.
			(b)Minimum wage for
			 tipped employeesSection
			 3(m)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(1)) is
			 amended by adding before the semicolon the following: , except that, for
			 purposes of this paragraph, beginning 60 days after the date of enactment of
			 the Catching Up To 1968 Act of
			 2012, the cash wage paid such employee shall be 70 percent of the
			 wage in effect under section 6(a)(1) but in no case less than $5.50 an hour,
			 adjusted annually as necessary thereafter.
			(c)Publication of
			 wagesSection 6 of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 206) is further amended by adding after
			 subsection (b) the following:
				
					(c)Not later than 60 days prior to the
				effective date of any increase in the minimum wage pursuant to subsection
				(a)(1)(B) or increase in the minimum wage for tipped employees in accordance
				with section 3(m)(1), the Secretary shall publish in the Federal Register and
				on the Internet website of the Department of Labor a notice announcing the
				adjusted required wage or
				wages.
					.
			(d)Effective
			 dateThe amendments made by
			 subsections (a) and (b) shall take effect 60 days after the date of enactment
			 of this Act.
			
